COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 JAIME CHARISA ALLRED A/K/A                                       No. 08-11-00163-CR
 JAIME CHARISA WINTERS,                           §
                                                                    Appeal from the
                   Appellant,                     §
                                                                  355th District Court
 v.                                               §
                                                                 of Hood County, Texas
 THE STATE OF TEXAS,                              §
                                                                    (TC# CR11572)
                   Appellee.                      §


                                  MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule

of Appellate Procedure 42.2(a). The motion was filed before our decision in the case and was signed

by Appellant and his attorney. Further, a duplicate copy of the motion has been forwarded to the trial

court clerk. Because the motion complies with the requirements of Rule 42.2(a), we grant the

motion and dismiss the appeal.



                                               GUADALUPE RIVERA, Justice
August 17, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)